J-S36030-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    GARRICK PRYOR                              :
                                               :
                       Appellant               :      No. 2970 EDA 2019

          Appeal from the Judgment of Sentence Entered June 5, 2019
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0008674-2017


BEFORE:      LAZARUS, J., KING, J., and COLINS, J.*

MEMORANDUM BY KING, J.:                              FILED JANUARY 31, 2022

        Appellant, Garrick Pryor, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following his jury

trial convictions for robbery, burglary, conspiracy, theft by unlawful taking,

receiving stolen property, and possessing an instrument of crime.1 We affirm.

        The relevant facts and procedural history of this appeal are as follows.

           [On August 29, 2017, Complainant, Bromley Samuels,]
           returned home at approximately 10:45 p.m., parked his car
           and observed [A]ppellant and a few other men standing on
           the corner outside his apartment where he lived with his
           children, ages 6 and 9, and his disabled and blind uncle. At
           11:00 or 11:15 p.m., he heard a knock at his door and when
           he answered it, [A]ppellant and another man who was
           holding a gun “barged” into the apartment, held him at
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 18 Pa.C.S.A. §§ 3701(a)(1)(ii), 3502(a)(1)(i), 903(c), 3921(a), 3925(a),
and 907(a), respectively.
J-S36030-21


         gunpoint and ransacked his apartment, robbing him of his
         .40 caliber firearm, a tablet and various jewelry, including
         earrings that [A]ppellant removed from [Mr. Samuels’] ears.
         [Mr. Samuels] further testified that [A]ppellant stole the
         keys to his apartment and 2005 Chevrolet Suburban vehicle
         from his pants pocket.           Although [Mr. Samuels]
         acknowledged that he couldn’t see into the bedroom while
         [A]ppellant was ransacking it, he testified that his firearm
         was located in his bedroom closet on the night of the
         robbery and that it was missing immediately after his
         bedroom was ransacked by [A]ppellant on the night of the
         robbery.

         [Mr. Samuels] testified that despite being told to lie face
         down on the floor, he was looking at [A]ppellant the “whole
         time” and got a good look at his face because unlike his
         accomplice, [A]ppellant did not have a mask on and had his
         hoodie pulled down from his head during the entire robbery.
         Although there was some confusion as to [Mr. Samuels’]
         description of [A]ppellant’s exact height, he was able to
         state to the police that [A]ppellant was the taller of the two
         (2) perpetrators, wearing [a] dark navy-blue tee shirt, light
         blue jeans and having a skinny beard and brown eyes. [Mr.
         Samuels] testified … that [he] did not get a good look at
         [A]ppellant’s accomplice because he wore a mask and kept
         his hoodie over his head and face. Regarding the theft of
         his 2005 Chevrolet Suburban vehicle, [Mr. Samuels]
         testified that because [A]ppellant took his only set of keys
         he was not able to move his car from where it was parked.
         On the day following the robbery, August 30, 2017, [Mr.
         Samuels] saw that his car was missing from where he had
         parked it and immediately reported it stolen.

(Trial Court Opinion, filed 3/19/21, at 13-14) (record citations omitted).

      On September 8, 2017, Philadelphia Police Officer Easton Weaver

attempted to stop the driver of a 2005 Chevrolet Suburban with highly tinted

windows. After checking with the Bureau of Motor Vehicles and determining

that the vehicle had been reported stolen by Mr. Samuels, Officer Weaver

pulled over the vehicle and arrested the driver, Appellant. Appellant was later



                                     -2-
J-S36030-21



released from custody. (See id. at 5-6).

         [Mr. Samuels] eventually met with detectives and was able
         to pick [A]ppellant’s picture from a photo array but was
         unable to pick out [A]ppellant’s accomplice with any
         certainty. [Mr. Samuels] testified that although he had
         never seen [A]ppellant prior to the night of the robbery, he
         had seen [A]ppellant near his apartment complex several
         times prior to picking [A]ppellant out of the police photo
         array. [Mr. Samuels] testified that [A]ppellant was in his
         apartment for over an hour with no mask or hoodie on and
         that he got “a good look at him.” [Mr. Samuels] further
         testified that he is “real good with faces” and “I saw him
         real, real, good.”

(Id. at 14) (record citations omitted).

      On September 21, 2017, Philadelphia Police Officer Edward Lane

observed Appellant sitting on the steps of Mr. Samuels’ apartment complex

holding a computer bag. After recognizing that Appellant was wanted for the

robbery, Officer Lane and his partner approached him.       Appellant took off

running and threw the computer bag. “Officer Lane retrieved the bag and

inside it he found a flashlight, a hammer, [a] screwdriver and a pair of gloves.

Officer Lane’s partner eventually caught up to and arrested [A]ppellant.” (Id.

at 6) (record citation omitted).

      The Commonwealth charged Appellant under docket number CP-51-CR-

0008674-2017 with offenses related to the robbery of Mr. Samuels’

apartment. He was charged in a separate matter under docket number MC-

XX-XXXXXXX-2017 with unauthorized use of an automobile and driving with a

suspended license.

      On June 26, 2018, the Commonwealth filed a motion for consolidation


                                     -3-
J-S36030-21



of Appellant’s two cases for trial. After hearing argument on the motion, the

trial court granted the Commonwealth’s motion and consolidated the two

cases on October 22, 2018.

      On March 8, 2019, after a three-day trial, a jury found Appellant guilty

in both matters.    On June 5, 2019, the court sentenced Appellant to an

aggregate term of ten to twenty years of imprisonment. On Monday, June 17,

2019, Appellant timely filed post-sentence motions, which were denied by

operation of law on October 15, 2019. Appellant timely filed a notice of appeal

that day.

      On October 16, 2019, the court ordered Appellant to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

Following the appointment of new counsel for appeal, Appellant timely

complied.

      Appellant raises two issues on appeal.

         Did the trial court commit a reversible error and abuse its
         discretion when the court consolidated [Appellant’s] cases?

         Was the verdict against the weight of the evidence?

(Appellant’s Brief at 4).

      In his first issue, Appellant argues that the court abused its discretion

when it granted the motion to consolidate the two cases against him.

Appellant asserts that the unfair prejudice of consolidating the cases

substantially outweighed the relevance and evidentiary need for the evidence.

Appellant insists that the two cases were based on different acts occurring on


                                     -4-
J-S36030-21



different dates. Appellant claims that the facts of the stolen vehicle case were

irrelevant to the robbery case and were not necessary to complete the story,

and a separate trial of the robbery case would have no need for the facts of

Appellant’s arrest in the stolen vehicle case. (See id. at 11-13). Appellant

suggests that the inclusion of those facts unfairly prejudiced him because the

jury likely cumulated the evidence of Appellant driving Mr. Samuels’ truck and

convicted him of both crimes. (See id. at 14). Appellant concludes the court

improperly consolidated the cases, and this Court must grant appropriate

relief. We disagree.

      Our standard of review concerning the grant of a motion to consolidate

is well settled.

         In reviewing a trial court decision to consolidate or to sever
         offenses for trial, our standard is abuse of discretion.
         Offenses charged in separate informations may be tried
         together if they are “based on the same act or transaction”
         or if “the evidence of each of the offenses would be
         admissible in a separate trial for the other and is capable of
         separation by the jury so that there is no danger of
         confusion.” [Pa.R.Crim.P.] 582(A)(1).         The court has
         discretion to order separate trials if “it appears that any
         party may be prejudiced” by consolidating the charges.
         [Pa.R.Crim.P.] 583.

         Our Supreme Court has established a three part test,
         incorporating these two rules, for deciding the issue of
         joinder versus severance of offenses from different
         informations. The court must determine

             whether the evidence of each of the offenses would be
             admissible in a separate trial for the other; whether
             such evidence is capable of separation by the jury so
             as to avoid danger of confusion; and, if the answers
             to these inquiries are in the affirmative, whether the
             defendant will be unduly prejudiced by the

                                     -5-
J-S36030-21


            consolidation of offenses.

Commonwealth v. Thomas, 879 A.2d 246, 260 (Pa.Super. 2005) (internal

citations omitted).

         While evidence of other criminal behavior is not admissible
         to show a defendant’s propensity to commit crimes, such
         evidence “may be admitted for other purposes, such as
         proof of motive, opportunity, intent, preparation, plan,
         knowledge, identity or absence of mistake or accident” so
         long as the “probative value of the evidence outweighs its
         prejudicial effect.”

Commonwealth v. Johnson, 179 A.3d 1105, 1115-16 (Pa.Super. 2018)

(internal citations omitted).

      Instantly, the trial court explained:

         If these matters were tried separately, the jury would need
         to hear evidence of the other in order to show how
         [A]ppellant had come to be in possession of the keys to
         complainant’s vehicle and to support [Mr. Samuels’]
         identification of [A]ppellant as the individual who robbed
         him of the keys to his car the night of the home invasion.
         Although this evidence, as with all evidence, is prejudicial to
         [A]ppellant, th[e trial c]ourt determined that it was relevant
         and admissible to show knowledge, motive, opportunity and
         identity. Contrary to [A]ppellant’s assertion that the jury
         was confused, there was no indication that the jury was
         confused or unable to separate the two (2) matters. In this
         case, only eight (8) days separated the time between the
         home invasion robbery and [A]ppellant’s arrest for
         operating [Mr. Samuels’] vehicle. The evidence put forth by
         the Commonwealth proved that it was [A]ppellant who took
         the car keys from [Mr. Samuels’] pocket during the home
         invasion and it was [A]ppellant who was found operating the
         stolen vehicle. Therefore, th[e trial c]ourt ruled that there
         was no danger that the jury would be confused by such a
         simple chain of events.

                                  *      *    *

         Here, there was no danger of confusion by the jury nor was

                                      -6-
J-S36030-21


         there undue prejudice resulting from th[e trial c]ourt
         consolidating these two (2) matters for trial. As such,
         [A]ppellant’s claim of error is without merit.

(Trial Court Opinion at 9-10) (citations omitted). Based upon the foregoing,

we see no abuse of discretion by the trial court in granting the

Commonwealth’s motion to consolidate Appellant’s cases.         See Johnson,

supra; Thomas, supra. Accordingly, Appellant’s first issue is meritless.

      In his second issue, Appellant argues that the jury’s verdict was “so

contrary to the evidence as to shock one’s sense of justice” because the

testimony of Mr. Samuels was not credible. (Appellant’s Brief at 15) (citation

omitted). Appellant asserts that Mr. Samuels’ testimony was “contradictory,

embellished and unreliable.”     (Id.).   Appellant claims that Mr. Samuels

exaggerated the items stolen during the robbery and the length of the

robbery. (Id. at 16). Appellant concludes the verdict was against the weight

of the evidence, and this Court must award him a new trial. We disagree.

      When examining a challenge to the weight of the evidence, our standard

of review is as follows:

            The weight of the evidence is exclusively for the finder
            of fact who is free to believe all, part, or none of the
            evidence and to determine the credibility of the
            witnesses. An appellate court cannot substitute its
            judgment for that of the finder of fact. Thus, we may
            only reverse the…verdict if it is so contrary to the
            evidence as to shock one’s sense of justice.

         Commonwealth v. Small, 559 Pa. 423, [435,] 741 A.2d
         666, 672-73 (1999). Moreover, where the trial court has
         ruled on the weight claim below, an appellate court’s role is
         not to consider the underlying question of whether the
         verdict is against the weight of the evidence. Rather,

                                     -7-
J-S36030-21


         appellate review is limited to whether the trial court palpably
         abused its discretion in ruling on the weight claim.

Commonwealth v. Champney, 574 Pa. 435, 444, 832 A.2d 403, 408

(2003), cert. denied, 542 U.S. 939, 124 S.Ct. 2906, 159 L.Ed.2d 816 (2004)

(most internal citations omitted). A “trial court’s denial of a motion for a new

trial based on a weight of the evidence claim is the least assailable of its

rulings.” Commonwealth v. Rivera, 603 Pa. 340, 363, 983 A.2d 1211, 1225

(2009), cert. denied, 560 U.S. 909, 130 S.Ct. 3282, 176 L.Ed.2d 1191 (2010).

      Instantly, the trial court explained:

         The jury in this matter, sitting as the trier of fact, heard the
         above testimony and evidence presented by the
         Commonwealth and found it to be credible and persuasive.
         …

         Appellant’s contention that the verdict was against the
         weight of the evidence is unsupported by the record in this
         case.    Further, [A]ppellant’s specific claim that [Mr.
         Samuels’] testimony was vague and unreliable is not
         supported by the evidence that was submitted to the jury.
         The testimony of the six (6) Philadelphia police officers and
         detectives who testified at trial all supported and
         corroborated [Mr. Samuels’] version of events.

         In the instant matter, the jury heard evidence regarding the
         series of events resulting in the robbery of [Mr. Samuels’]
         personal items, including his firearm. As such, Appellant’s
         contention that the evidence did not support the jury’s guilty
         verdict is without merit.

(Trial Court Opinion at 15-16) (citations omitted). On this record, we see no

basis to disrupt the court’s denial of Appellant’s challenge to the weight of the

evidence. See Champney, supra. Accordingly, we affirm.

      Judgment of sentence affirmed.



                                      -8-
J-S36030-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/31/2022




                          -9-